Kunzeman, J.,
concurs in part and dissents in part, and votes to affirm, with the following memorandum: Upon the default of the defendant in responding to the plaintiffs motion to modify the judgment of divorce which had awarded the defendant custody of the parties’ daughter, the Supreme Court granted the plaintiff custody of the parties’ daughter, child support and counsel fees. The defendant alleges that neither the order to show cause dated June 29, 1988, which brought on the plaintiff’s motion, nor the order and judgment entered November 9, 1988, upon his default in responding, were served upon him. When the plaintiff instituted a proceeding in Family Court to enforce the order and judgment, the defendant moved to vacate the order and judgment and to remove the Family Court proceeding to the Supreme Court. This motion was denied.
It is well settled that a movant’s failure to demonstrate both a reasonable excuse for the default and a meritorious defense to the underlying action is fatal to a motion to vacate (see, East Is. Assn. v Carbone, 150 AD2d 422). The issue of what constitutes a reasonable excuse for a default rests within the sound discretion of the trial court (see, Perellie v Crimson’s Rest., 108 AD2d 903, 904).
The defendant has failed to address the plaintiff’s assertion that he was served with the order to show cause on July 5, 1988. Despite his claim that he was never served with the order to show cause and supporting papers, the defendant appeared pro se before Justice Wager and orally argued. Moreover, he took no further action until enforcement proceedings were commenced in the Family Court and an income execution was served on his employer. It also bears noting that defendant ignored the plaintiff’s attempts to schedule a mutually convenient hearing date with respect to a previous writ of habeas corpus and failed to comply with a request that he submit an affidavit of net worth. In light of the defendant’s evasive conduct, no reasonable excuse for his default exists.
*490Furthermore, a review of the defendant’s papers fails to demonstrate a meritorious defense. Inasmuch as the Family Court has concurrent jurisdiction with respect to the enforcement of the challenged order and judgment, there is no valid reason for the requested removal. Under the circumstances, there is no reason to disturb the Supreme Court’s determination.